Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  141910-11                                                                                           Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  BLUE RIVER FINANCIAL GROUP, INC.,                                                                       Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 141910
                                                                   COA: 289396
                                                                   Macomb CC: 2007-003293-CK
  TBI ENTERPRISES, L.L.C., EUGENE J.
  THOMAS, and WALTER THOMAS,
             Defendants-Appellants.
  _________________________________________/

  COMPUTER BUSINESS WORLD, L.L.C.,
          Plaintiff-Appellee,
  v                                                                SC: 141911
                                                                   COA: 290366
                                                                   Oakland CC: 2008-093586-CK
  EUGENE THOMAS, WALTER THOMAS, CBW
  ENTERPRISES, INC., CBW TECHNOLOGIES,
  INC., SCD ENTERPRISES, INC., AMERICAN
  EAGLE WARRANTY CORPORATION, TIMES
  SQUARE, INC., and TBI PROPERTIES, L.L.C.,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 2, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
         d0228                                                                Clerk